Patterson, J.:
Upon an application of the comptroller of the city of Hew York, the writ of certiorari in this proceeding was issued to review the action of the respondents in awarding to one Katherine E. Rapp a certain sum as damages to certain land, sustained by the change of grade of Brook avenue, and also of One Hundred and Sixty-first street, in the city of Hew York. There were various grounds upon which the writ was applied for, but, on the argument before us, the relator relies upon a single contention, and that is in reality nothing more than that there was a misdescription in the notice of claim of the premises, in respect of which the award was sought.
It appeared that Mrs. Rapp owned a certain lot of ground in block Ho. 1318 on the tax map of the twenty-third ward pf the city of Hew York. In her notice of claim that lot is referred to by the ward number 3; the real ward number of her lot was Ho. 1, and in the proceedings before the commissioners she proved a title in fee to that lot Ho. 1, which adjoins Ho. 3, and it is with reference to that lot that the commissioners’ award is made. During the course of the proceedings before the commissioners this merely clerical error in the designation of the ward number was made to appear, and thereupon the commissioners allowed the notice of claim to be amended by the insertion of the proper ward number, and it stands without dispute that the award is made with respect to that proper ward number, and that the real owner of the property entitled to the damages is Mrs. Rapp. Of those facts there is no possible doubt. It is not -necessary to consider whether the commissioners were justified, in furtherance of justice, to permit this amendment of the notice of claim or proof of Mrs. Rapp’s right to the award. But assuming that they were not, nevertheless, we think they had *457full authority to make that award, irrespective of any amendment of the notice of claim.
By section 2 of the act of 1893 (Chap. 537) as amended in 1894 (Chap. 567), the commissioners have the exclusive jurisdiction to estimate the loss and damage which each owner of land or land and building fronting on a street, the grade of which is changed pursuant to the act, has sustained, or will sustain, by reason of that change, when such owner shall have filed with the comptroller a claim for damages, briefly describing the property of such owner. The argument is made that the brief description given in the notice of claim must be in every feature and detail precisely accurate, and that if it is not so, a forfeiture of ,the right to damages ensues. Such a construction is altogether inadmissible. The purpose of the act is to award to the owner the damages sustained, and the brief description of the property is to identify that property in respect of which the claim is made. The whole proceeding is within the exclusive jurisdiction of the commissioners, and they are required by the 3d section of the act to award such damages to the respective parties filing claims as shall be, under the circumstances and on the evidence presented, just and equitable. There is no such technical procedure required by this act as entails a forfeiture upon an owner for the mistaken insertion of one figure in the description of the piece of property for another, there being enough in the notice, without regard to that figure, to identify the property described as belonging to the claimant ; and such is the situation here. There was but one block Ho. 1348. In the notice it is stated that the claimant is the owner in fee of a lot in that block ; it is the lot which is affected by the grading of Brook avenue and One Hundred and Sixty-first street; the property is on the east side of Brook avenue. The grade, the notice says, brings the street (not the avenue) nearly to the top of the building. Here it is clearly pointed out that the property Mrs. Rapp claimed was the corner lot on Brook avenue and One Hundred and Sixty-first street.
There is no doubt of the claimant’s title nor of her right to the award, nor is any detriment shown to the city of a single dollar of loss or expense.
The writ should be dismissed, with costs.
Rumsey and O’Brien, JJ., concurred; Ingraham, J., dissented.